DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 7 in the reply filed on 12/13/21 is acknowledged.  The traversal is on the ground(s) that Species 7 and Species 8 should be examined together because Figure 8 is a sectional view of Figure 7.  This is found persuasive; therefore, Species 7 and Species 8 are now examined together as directed to claims 1,6,11,13,15,18,19,33 and 34.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,6,11,13,18,33 and 34 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2013/156033 (WO’033).
For claim 1, WO’033 teaches a therapeutic apparatus for an animal, the apparatus comprising:
a base (2); and
a plurality of food entrapment members (3,5,6,7,8) that extend from the base, the food entrapment members and the base being configured so that, together, they define zones in which food paste can be trapped so that a tongue of a pet is inhibited from licking the food paste out of the zones, the base and the entrapment member being of a food grade material (it implied therein since the apparatus is for use by an animal, such as a dog pet), in which the entrapment members extend from a first side of the base and the base at least partially encloses a volume (by rims (4 and 11)) to have an 
	For claim 6, WO’033 teaches a suction device on a second side (see lines 15-25 of page 10).

	For claim 11, WO’033 teaches the food entrapment members (3,5,6,7,8) are an array of discrete projections (see Figures 1, 3-5).
	For claim 13, WO’033 teaches the projections (3,5,6,7,8) are posts or rods that extend from the base, each post or rod being cylindrical and has rounded upper end (see Figures 1, 3-5).
	For claim 18, WO’033 teaches the food entrapment members (3,5,6,7,8) define an array of discrete pockets in which the food paste can be trapped (see Figures 1, 3-5).
	For claim 33, WO’033 teaches the base has a configuration that provides an unstable bearing surface so that the apparatus can roll or tumble about as it is licked by the animal (It is noted that claiming of an In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647; and MPEP 2114 & 2115). 
	For claim 34, WO’033 teaches the base defines a part-ellipsoidal volume (by rims (4 and 11)) that is accessible from a mount, with the food entrapment members extending into the volume (see Figures 1 and 3-5).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/156033 (WO’033) in view of Vermeegen (US 8534225).
For claim 15, as described above, WO’033 discloses most of the claimed invention except for mentioning the food entrapment members are each two intersecting catch members which intersect substantially orthogonally.
Vermeegen teaches that it is old and well known in the art to provide the food entrapment members (130) are each two intersecting catch members which intersect substantially orthogonally (letter “T”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the food entrapment members of WO’033 so as to include each two 
For claim 19, WO’033 as modified by Vermeegen (emphasis on Vermeegen) further teach the entrapment members (130) are in the form of intersecting ridges (letters “T” or “X”).
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644